Citation Nr: 0634092	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial rating for a low back 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 20 percent disability rating 
for a low back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. 


REMAND

In an April 2006 statement, the veteran canceled the May 2006 
hearing before the Board for which he had been scheduled, due 
to his relocation from Arkansas to Illinois.  He requested 
that he be rescheduled for the next board hearing to be held 
via videoconference from the RO in Chicago, Illinois.  The 
Board finds that the veteran's request to reschedule the 
hearing was timely and made for good cause.  As he has not 
yet been afforded a subsequent opportunity for a hearing 
before the Board, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2006).

Additionally, jurisdiction of the veteran's claim should be 
transferred to the Chicago, Illinois RO.

In view of the foregoing, this appeal is REMANDED for the 
following actions:

1.  Transfer the jurisdiction of the veteran's 
claim to 
the Chicago, Illinois RO.

2.  Schedule the veteran for a Board 
hearing to be held via videoconference 
from the RO in Chicago, Illinois.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


